Citation Nr: 1130310	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-32 825	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from March 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran likely participated in combat with the enemy while he was stationed in the Republic of Vietnam during active military service.

2.  The Veteran has PTSD that is attributable to events during his active military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Similar to the provisions of 38 U.S.C.A. § 1154(b), if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

During the pendency of the claim, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843-52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)).

In February 2006, the Veteran underwent psychiatric examination by a private physician, Dr. E.W.H.  The Veteran was diagnosed with chronic PTSD and depression seemingly in accordance with DSM-IV.  Dr. E.W.H. considered the Veteran's PTSD to be "service connected" and attributed the PTSD to the Veteran's military experiences in Vietnam, including combat experiences.  The Veteran's relevant military history recorded in the report included that he served in the Vietnam War from April 1966 to July 1967 as a heavy equipment operator.  It was noted that the Veteran witnessed injuries to and deaths of fellow soldiers and others.  The Veteran reported that he had to avoid incoming fire from the enemy and that he was in a constant state of worry about dying.  It was noted that the Veteran witnessed a truck explode from a land mine while on a convoy.  The mine killed and wounded some of the soldiers.  Additionally, some of the Veteran's best buddies were injured or killed in the Vietnam War.

There are no post-service medical records referencing treatment for psychiatric problems in addition to those from Dr. E.W.H.  In light of Dr. E.W.H's February 2006 report, the elements of the PTSD claim relating to a current medical diagnosis and a link to an in-service stressor are established.  In order for service connection to be warranted, there could be credible supporting evidence that a claimed in-service stressor actually occurred or evidence that the Veteran in fact participated in combat, whereby his lay testimony alone could establish the occurrence of a claimed in-service stressor.

The Veteran has provided both general and specific details of his claimed in-service stressors.  Generally, he states that he engaged in combat with the enemy in Vietnam.  Specifically, he recalls that combat occurred during Operations "Washington" (July 1966), "Colorado" (August 1966), and "Golden Fleece" (September 1966).

The Veteran's personnel records document that he had service in the Republic of Vietnam.  He was primarily assigned to Headquarters Company, 9th Engineer Battalion.  Included in the Veteran's personnel records is a "Combat History-Expeditions-Awards Record."  It notes that the Veteran participated in operations against the Viet Cong in the Republic of Vietnam on June 14, 1966.  In addition, the record documents that he participated in:  Operation Washington from July 1 to July 2, 1966; Operation Colorado on August 5, 1966; and Operation Golden Fleece on September 12, 1966.

An unclassified summary for the 9th Engineer Battalion for July 1966 reflects that the Veteran's unit participated in Operation Washington by providing bridge support outside of the southern edge of the Tactical Area of Responsibility.  Although no combat was reported for the two days that the Veteran participated in Operation Washington (July 1 and July 2, 1966), other significant events for July included:  a survey team receiving two rounds of sniper fire with no casualties; a Company B platoon receiving four rounds of sniper fire, and returning four rounds, with no casualties; Company C receiving one round of small arms fire; and a C-117 aircraft crash at DaNang with two injuries.

An unclassified summary for the 9th Engineer Battalion for August 1966 reflects that the Veteran's unit participated in Operation Colorado by providing bridge support outside of the northern edge of the Tactical Area of Responsibility.  Although no combat was reported for the one day that the Veteran participated in Operation Colorado (August 5, 1966), other significant events for August included:  seven men taken under fire by 10 Viet Cong with no casualties and a lieutenant corporal from Headquarters Company was wounded from sniper fire.

An unclassified summary for the 9th Engineer Battalion for September 1966 reflects that the Veteran's unit participated in Operation Golden Fleece by providing tactical bridge support to the 1st Marine Division.  Although no combat was reported for the two days that the Veteran participated in Operation Golden Fleece (September 12, 1966), other significant events for September included:  a bridge reconnaissance unit was ambushed by approximately 10 Viet Cong with 4 Marines wounded in action and a corporal was killed when a 550 grader rolled over him.

The summaries for the 9th Engineer Battalion contain information concerning combat that is similar to the combat of which the Veteran claims to have been involved.  That is, the summaries relate to in-country operations by the Marines that placed the bridge support units in harm's way.  These summaries contain information that is similar to the type of combat stressors that the Veteran has detailed.

Even though the information does not specifically identify the Veteran, the corroboration of the Veteran's personal participation is not required.  The records need only imply the Veteran's participation.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Here, the evidence points towards the likelihood that the Veteran engaged in combat with the enemy in Vietnam as claimed.  The Veteran was in fact a participant in Operations Washington, Colorado, and Golden Fleece, and it is likely that he encountered some of the other events detailed in the 9th Engineer Battalion summaries.  Additionally, his seemingly credible statements provide an account of events similar to what is contained in the summaries.  In light of this information and evidence, the Board finds that the Veteran likely engaged in combat with the enemy while he was stationed in the Republic of Vietnam during active military service.

In the Veteran's case, his claimed stressors are related to the combat that he likely engaged in.  The claimed stressors are consistent with the circumstances, conditions, and hardships of the Veteran's service.  Because there is an absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(2).  In view of the Veteran's statements on the matter, the Board finds that claimed in-service stressors likely occurred.  Because the February 2006 report from Dr. E.W.H. provided a diagnosis of PTSD seemingly in accordance with DSM-IV and linked the diagnosis to the Veteran's combat-related stressors, the Board also finds that the Veteran has PTSD that is attributable to events during his active military service.  Accordingly, service connection is warranted for PTSD.  See 38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


